 Case 3:17-cv-03063-D Document 69 Filed 01/13/20            Page 1 of 17 PageID 1631



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

DON MALLORY and TY FARRELL,                §
Individually and on Behalf of All          §
Others Similarly Situated,                 §
                                           §
                           Plaintiffs,     §
                                           § Civil Action No. 3:17-CV-3063-D
VS.                                        §
                                           §
LEASE SUPERVISORS, LLC,                    §
                                           §
                           Defendant.      §

                              MEMORANDUM OPINION
                                  AND ORDER

      This is a collective action seeking unpaid overtime pay pursuant to the Fair Labor

Standards Act of 1938 (“FLSA”), 29 U.S.C. § 201 et seq., brought by plaintiffs Don Mallory

(“Mallory”) and Ty Farrell (“Farrell”), individually, and on behalf of all others similarly

situated under 29 U.S.C. § 216(b). The court must decide whether defendant Lease

Supervisors, LLC (“Lease Supervisors”) or plaintiffs Mallory and Farrell are entitled to

summary judgment on the question whether Mallory and Farrell were employees of Lease

Supervisors. Concluding that genuine issues of material fact preclude summary judgment,

the court denies Lease Supervisors’ motion for summary judgment and denies Mallory and

Farrell’s cross-motion for summary judgment.

                                             I

      Lease Supervisors is a closely held limited liability company whose members manage

the day-to-day operations of oil wells and gas plants owned by O’Ryan Oil & Gas
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20               Page 2 of 17 PageID 1632



(“O’Ryan”).1 Lease Supervisors invoices O’Ryan for the services its members provide, and

O’Ryan pays Lease Supervisors for its members’ work based on a rate negotiated between

Lease Supervisors and O’Ryan. The revenue generated by the members’ services to O’Ryan

is distributed to the members as a “guaranteed payment.” Ps. Br. 9.

       Since its inception, Lease Supervisors has had 20 members or fewer, with membership

interest equally distributed among its members. Mallory became a member of Lease

Supervisors in 2007, and Farrell became a member in 2009.2 As members, Mallory and

Farrell owned an interest equal to the interest owned by all other members and had the right,

under the Regulations of Lease Supervisors, LLC (“Regulations”), to participate in the

management and control of the company’s affairs and operations.3

       Mallory and Farrell, individually, and on behalf of all others similarly situated under

29 U.S.C. § 216(b), sue Lease Supervisors to recover unpaid overtime pay under the FLSA.

       1
         Because both sides move for summary judgment, the court will recount the evidence
that is undisputed, and, when it is necessary to set out evidence that is contested, will do so
favorably to the side who is the summary judgment nonmovant in the context of that
evidence. See, e.g., GoForIt Entm’t, LLC v. DigiMedia.com L.P., 750 F.Supp.2d 712, 718
n.4 (N.D. Tex. 2010) (Fitzwater, C.J.) (quoting AMX Corp. v. Pilote Films, 2007 WL
1695120, at *1 n.2 (N.D. Tex. June 5, 2007) ( Fitzwater, J.)).
       2
       They each made an initial $100 contribution, as required by the Regulations of Lease
Supervisors, LLC.
       3
        For example, together with Lease Supervisors’ other members, Mallory and Farrell
elected the company manager, ratified and approved the manager’s actions, voted to add
members or authorize the withdrawal of members, and voted to redistribute membership
interests. Under the Regulations, Mallory and Farrell also had the right, as members, to vote
on the removal of a manager, to authorize transactions and agreements unrelated to Lease
Supervisors’ stated purpose, to dissolve the company and oversee the distribution of its asset,
and to access the company’s financial information.

                                             -2-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20               Page 3 of 17 PageID 1633



Lease Supervisors moves for summary judgment, contending that Mallory and Farrell were

not employees of Lease Supervisors but were, instead, members or partners in business for

themselves. Mallory and Farrell oppose the motion and cross-move for summary judgment,4

contending that the court should conclude as a matter of law that they were employees of

Lease Supervisors.

                                               II

       When a party moves for summary judgment on claims on which the opposing parties

will bear the burden of proof at trial, the moving party can meet its summary judgment

obligation by pointing the court to the absence of admissible evidence to support the

nonmovants’ claims. See Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986). Once the

moving party does so, the nonmovants must go beyond their pleadings and designate specific

facts showing there is a genuine issue for trial. See id. at 324; Little v. Liquid Air Corp., 37

F.3d 1069, 1075 (5th Cir. 1994) (en banc) (per curiam). An issue is genuine if the evidence

is such that a reasonable jury could return a verdict in the nonmovants’ favor. Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The nonmovants’ failure to produce proof

as to any essential element of a claim renders all other facts immaterial. See TruGreen

Landcare, L.L.C. v. Scott, 512 F.Supp.2d 613, 623 (N.D. Tex. 2007) (Fitzwater, J.).

Summary judgment is mandatory if the nonmovants fail to meet this burden. Little, 37 F.3d


       4
        Mallory and Farrell originally filed their cross-motion for summary judgment after
the October 23, 2019 deadline for filing a summary judgment motion. The court need not
decide, however, whether their cross-motion should be denied as untimely because it is
denying the cross-motion on the merits.

                                             -3-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20              Page 4 of 17 PageID 1634



at 1076.

       To be entitled to summary judgment on a claim or defense on which the moving

parties will bear the burden of proof at trial, the movants “must establish ‘beyond

peradventure all of the essential elements of the claim or defense.’” Bank One, Tex., N.A.

v. Prudential Ins. Co. of Am., 878 F. Supp. 943, 962 (N.D. Tex. 1995) (Fitzwater, J.) (quoting

Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986)). This means that the movants

must demonstrate that there are no genuine and material fact disputes and that they are

entitled to summary judgment as a matter of law. See Martin v. Alamo Cmty. Coll. Dist., 353

F. 3d 409, 412 (5th Cir. 2003). “The court has noted that the ‘beyond peradventure’ standard

is ‘heavy.’” Carolina Cas. Ins. Co. v. Sowell, 603 F.Supp.2d 914, 923-24 (N.D. Tex. 2009)

(Fitzwater, C.J.) (quoting Cont’l Cas. Co. v. St. Paul Fire & Marine Ins. Co., 2007 WL

2403656, at *10 (N.D. Tex. Aug. 23, 2007) (Fitzwater, J.)).

                                             III

                                              A

       The FLSA provides that “no employer shall employ any of his employees . . . for a

workweek longer than forty hours unless such employee receives compensation for his

employment in excess of the hours above specified at a rate not less than one and one-half

times the regular rate at which he is employed.” 29 U.S.C. § 207(a)(1). Employee status is

based on the economic realities of the relationship; the subjective beliefs of the alleged

employees or employers are irrelevant to a worker’s status. See Brock v. Mr. W Fireworks,

Inc., 814 F.2d 1042, 1049 (5th Cir. 1987). “The definition of employee under the FLSA is

                                            -4-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20               Page 5 of 17 PageID 1635



particularly broad,” and the contractual designation of the worker as an independent

contractor is not necessarily controlling. Hopkins v. Cornerstone Am., 545 F.3d 338, 343,

346 (5th Cir. 2008) (citing Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992)

(noting that the FLSA “stretches the meaning of ‘employee’ to cover some parties who might

not qualify as such under a strict application of traditional agency law principles”)). Instead,

to determine whether a worker qualifies as an employee under the FLSA, this court focuses

on “whether the alleged employee so economically depends upon the business to which he

renders his services, such that the individual, as a matter of economic reality, is not in

business for himself.” Thibault v. BellSouth Telecomms., Inc., 612 F.3d 843, 845 (5th Cir.

2010) (citing Carrell v. Sunland Constr., Inc., 998 F.2d 330, 332 (5th Cir. 1993)).

       To aid in this inquiry, the court considers five non-exhaustive factors:

              (1) the degree of control exercised by the alleged employer; (2)
              the extent of the relative investments of the worker and the
              alleged employer; (3) the degree to which the worker’s
              opportunity for profit or loss is determined by the alleged
              employer; (4) the skill and initiative required in performing the
              job; and (5) the permanency of the relationship. No single
              factor is determinative. Rather, each factor is a tool used to
              gauge the economic dependence of the alleged employee, and
              each must be applied with this ultimate concept in mind.

Hopkins, 545 F.3d at 343 (citations omitted). The ultimate determination of whether an

individual is an employee under the FLSA is a legal, not factual, one. Brock, 814 F.2d at

1045. But application of the five-factor test of economic dependence “will require a factual

inquiry and a full record of the applicable facts.” Gate Guard Servs. L.P. v. Solis, 2011 WL

2784447, at *10 (S.D. Tex. July 12, 2011).

                                             -5-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20               Page 6 of 17 PageID 1636



       Lease Supervisors relies heavily on the Regulations to argue that Mallory and Farrell,

as members in the company, do not fit the FLSA definition of an employee. Employee

status, however, is not determined by the parties’ agreements, including the Regulations.

“The touchstone for determining whether an individual is an ‘employee’ under the FLSA is

economic dependence.” Floridia v. DLT 3 Girls, Inc., 2013 WL 127448, at *4 (S.D. Tex.

Jan. 9, 2013) (noting that “[i]f Defendants are correct that Plaintiff held a role such that he

was essentially a partner or owner of the company, Plaintiff may not be able to recover under

the FLSA,” but reciting five-factor economic realities test and ultimately concluding that fact

issue precluded summary judgment on question whether plaintiff was an investor/owner in

the company). Although the rights of Mallory and Farrell under the Regulations may be

relevant to the jury’s determination of whether they were economically dependent on Lease

Supervisors, see, e.g., Godoy v. Restaurant Opportunity Center of New York, 615 F.Supp.2d

186, 195 (S.D.N.Y. 2009) (weighing “economic realities” of partnership agreement in

determining employee status under FLSA, including plaintiffs’ assumption of risks of loss

and liabilities, opportunity to share in profits upon success, capital contribution in the form

of “sweat equity,” and right to share in management of company), they do not alone dictate

whether Mallory and Farrell are employees of Lease Supervisors.

                                              B

                                              1

       The court first considers the degree of control that Lease Supervisors exercised. Lease

Supervisors contends that its members were autonomous and determined how to do their

                                             -6-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20               Page 7 of 17 PageID 1637



jobs; that there was no one looking over their shoulders as to how to pump a well or operate

a gas plant; that the time they spent on the job was dictated by the needs of the well or plant,

which was something the members knew based on their years of experience; that members

were assigned a general task such as pumping a well for which they were responsible, and

it was up to the members to determine how to execute the task; and that the members’ work

was controlled by O’Ryan, not Lease Supervisors, and O’Ryan required daily reports to be

submitted.

       Mallory and Farrell respond that Lease Supervisors exercised control over their work.

They maintain that they worked under the direction of supervisors; that they were assigned

all of their work by Lease Supervisors; that they worked on a schedule set by Lease

Supervisors; and that they were required to follow Lease Supervisors’ rules.

       In reply, Lease Supervisors disagrees that Mallory and Farrell worked under the direct

supervision of Lease Supervisors, pointing to deposition testimony in which Mallory

acknowledged that he could determine the hours he worked and set his own schedule. Lease

Supervisors posits that all work was assigned by O’Ryan, Lease Supervisors’ client; that

O’Ryan decided when the services of Lease Supervisors were needed; that the locations

where members provided pumping services depended upon their residence; that if a certain

well or site did not fit within the member’s radius, the member would not accept that work;

and that it was O’Ryan, not Lease Supervisors, who required pumpers to submit daily

production reports. Regarding the work schedule, Lease Supervisors argues that the schedule

for the pumpers was determined by the nature of the work, i.e., whether a particular site

                                             -7-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20               Page 8 of 17 PageID 1638



required a lot of attention or maintenance, and that, as professionals, Mallory and Farrell

“determined what needed to be done and how to do it.” Reply 5.

                                               2

       Degree of control refers to whether the plaintiff possesses “real independence” in the

economic relationship. Hopkins, 545 F.3d at 343. “Control is only significant when it shows

an individual exerts such a control over a meaningful part of the business that [he] stands as

a separate economic entity.” Brock, 814 F.2d at 1049 (citation omitted); see also Reich v.

Priba Corp., 890 F. Supp. 586, 592 (N.D. Tex. 1995) (Fish, J.). But “the lack of supervision

over minor regular tasks cannot be bootstrapped into an appearance of real independence.”

Brock, 814 F.2d at 1049 (citation omitted).

       The court holds that the summary judgment evidence directly conflicts as to several

variables relevant to the degree of control exercised by Mallory and Farrell, including

whether they set their own schedules, compare Ps. App. Ex. D at 44:2-35 (Kayla Miller

(“Miller”), Lease Supervisors’ Corporate Representative, testifying that pumpers set their

own schedules) with Ps. App. Ex. C at 88:19-89:6 (Mallory testifying that he followed

regular work hours that were consistent throughout the time he worked for Lease



       5
       The court is citing to the record in this manner because neither plaintiffs nor Lease
Supervisors has complied with N.D. Tex. Civ. R. 56.5, which provides that “[w]hen citing
materials in the record, as required by Fed. R. Civ. P. 56(c)(1)(A) or (B), a party must
support each assertion by citing each relevant page of its own or the opposing party’s
appendix.” Although the parties have sequentially numbered their appendixes, as required
by Rule 56.6, neither party cites to the sequentially numbered pages, instead citing to exhibit
number (or letter), and the page of each separately numbered exhibit.

                                              -8-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20              Page 9 of 17 PageID 1639



Supervisors); whether Mallory and Farrell had control over the work they performed,

compare Ps. App. Ex. D at 43:16-19 (Miller testifying that all of the pumpers’ work was

assigned to them by Lease Supervisors) with D. App. 2 at 30 (Mallory testifying that he

would turn down work that was outside of his radius); and the amount of supervision that

Lease Supervisors exercised over its workers, see Ps. App. Ex. B at 26:22-27:6 (Farrell

testifying that he had two supervisors over him but that “they were never there.”).6 The court

concludes that there are genuine issues of material fact that bear upon how the degree of

control factor is to be weighed and that prevent both sides from satisfying their respective

summary judgment burdens regarding the control factor.

                                              C

       The second factor focuses on the extent of the relative investments of the worker and

the alleged employer. Lease Supervisors maintains that this factor weighs in favor of non-

employee status because Lease Supervisors’ only assets are the receivables or cash generated

from the sweat equity of its members and any capital contributions. Mallory and Farrell

respond that Lease Supervisors provided all of the equipment necessary for them to perform

their duties as operators and that they did not incur any expenses in working for Lease



       6
         “When this court denies rather than grants summary judgment, it typically does not
set out in detail the evidence that creates a genuine issue of material fact.” Valcho v. Dall.
Cty. Hosp. Dist., 658 F.Supp.2d 802, 812 n.8 (N.D. Tex. 2009) (Fitzwater, C.J.) (citing
Swicegood v. Med. Protective Co., 2003 WL 22234928, at *17 n.25 (N.D. Tex. Sept. 19,
2003) (Fitzwater, J.) ). Here, and throughout this memorandum opinion and order, the court
will summarize or provide examples of evidence that presents genuine and material fact
issues that require a trial.

                                            -9-
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20             Page 10 of 17 PageID 1640



Supervisors other than a de minimis initial $100 contribution.

       For purposes of the second factor, the relevant investments are “the amount the

alleged employer and employee each contribute to the specific job the employee undertakes.”

Thibault, 612 F.3d at 847 (citing Carrell, 998 F.2d at 333). A reasonable jury could not find

on the present summary judgment record that Lease Supervisors provided Mallory and

Farrell with tools or other materials in connection with their work at O’Ryan’s facilities.

Instead, a reasonable jury could find that Farrell used some of his own tools, that O’Ryan

provided Farrell with some of the larger tools he needed, and that Lease Supervisors did not

provide Farrell with any tools or equipment for use at the O’Ryan facilities. See Ps. App. Ex.

B at 38:5-39:3. Therefore, Mallory and Farrell have not established beyond peradventure

that the relative investments favor the finding that they were employees. Nor is Lease

Supervisors entitled to summary judgment based on this factor alone. Even if this factor is

deemed to weigh in favor of independent contractor status, it is not dispositive and must be

assessed in tandem with the other pertinent factors.

                                              D

       Under the third factor, the court considers the degree to which the worker’s

opportunity for profit or loss is determined by the alleged employer.

                                              1

       Lease Supervisors contends that the members’ opportunities for profits and loss

demonstrate that the members were not employees. It maintains that Bobby Allison, Lease

Supervisors’ former company manager, typically negotiated the contract rates for operating

                                            - 10 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20              Page 11 of 17 PageID 1641



the wells, plants, and leases; that members would service locations within a certain radius for

efficiency purposes and to limit cost; and that members were free to, and did,7 continue

performing the same or similar work for existing customers/operators.

       Mallory and Farrell respond that it is undisputed that they worked primarily, if not

exclusively, for Lease Supervisors during their tenure with the company; that Lease

Supervisors set their rate of pay without any negotiation; that they did not have to pursue

consistent work from Lease Supervisors, but, instead, Lease Supervisors procured all of the

work for them; that Lease Supervisors unilaterally decided to pay them a guaranteed payment

regardless of the number of hours worked; that they were unable to negotiate the day rate;

that Lease Supervisors did not share its profits or losses with them, even though it considered

them to be members of the LLC; and that Lease Supervisors controlled the number of hours

they worked.

       Lease Supervisors argues in reply that Mallory and Farrell did negotiate their pay rates

by designating a member to negotiate the pay rates for well sites on the members’ behalf, and

that Lease Supervisors did not realize profits or losses in the operation of O’Ryan’s wells,

but, instead, received payment for services in pumping and managing the wells and

distributed these funds to the members in the form of guaranteed payments or benefits.



       7
        For example, Lease Supervisors contends that Mallory provided contract pumping
services for various operators before joining Lease Supervisors, while a member of Lease
Supervisors, and after withdrawing membership from Lease Supervisors, and that he
advertised for his business and actively solicited additional work while a member of Lease
Supervisors.

                                            - 11 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20             Page 12 of 17 PageID 1642



                                              2

       There are genuine, material factual disputes that preclude the court from determining

as a matter of law which side this factor favors. Some facts indicate that Lease Supervisors

alone determined the income of Mallory and Farrell. Although as members of Lease

Supervisors Mallory and Farrell had the right to vote to approve the rate negotiated by the

manager, they did not have direct control or individual negotiating power regarding their own

rates of pay. On the other hand, there is evidence that at least one member of Lease

Supervisors (Mallory) was able to provide contract pumping services for various operators

in addition to his work for Lease Supervisors, which would create the opportunity for

Mallory to exert control over the profit he was able to realize. With these facts in dispute,

the court is unable to determine as a matter of law whether this factor favors either side.

                                              E

       The fourth factor examines the skill and initiative required in performing the job.

Lease Supervisors contends that its members were highly skilled in their profession, acquired

their skillset or knowledge over years of experience providing oil and gas services, and “the

members were responsible for the well, plant, or lease 24/7, and it required initiative by the

members to determine what needed to be done, how to do it, and oversee that the work was

accomplished.” D. Br. 9. Mallory and Farrell counter that

              there is no evidence that the workers were required to have an
              advanced degree or certification to be hired as a pumper/plant
              operator. Plaintiffs received all of their job assignments from
              Lease Supervisors, LLC and were required to work using Lease
              Supervisors, LLC’s tools, fill out Lease Supervisors, LLC’s

                                            - 12 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20              Page 13 of 17 PageID 1643



              forms on each day. This factor favors Plaintiff’s employee
              status.

Ps. Br. 14.

       Courts generally “look for some unique skill set . . . or some ability to exercise

significant initiative within the business.” Hopkins, 545 F.3d at 345 (citations omitted). To

satisfy this element, Mallory and Farrell must produce evidence that they could not “exert

initiative in the operation of [the] business.” Hickey v. Arkla Indus., Inc., 699 F.2d 748, 752

(5th Cir. 1983). “Routine work which requires industry and efficiency is not indicative of

independence and nonemployee status.” Usery v. Pilgrim Equip. Co., 527 F.2d 1308, 1314

(5th Cir. 1976).

       Again, there are genuine, material factual disputes that prevent the court from

determining as a matter of law which side this factor favors. Although it appears from the

evidence that at least some level of specialized skill was required to perform the duties of

pumper/plant operator8 and that Lease Supervisors’ members relied on their own initiative

to determine how to manage a particular well or plant, there is a genuine fact issue whether

members of Lease Supervisors had the ability to exercise significant initiative within the

business. Hopkins, 545 F.3d at 345. For example, Mallory and Farrell have produced

evidence that they received a “guaranteed payment” from Lease Supervisors, and Lease


       8
        Mallory testified that the skills he used while a pumper as a member of Lease
Supervisors had been acquired “over many years.” D. App. Ex. 2 at 70-72. Farrell testified
that, over the course of the 20 years he worked as operator of a plant, he developed “a pretty
high skill set.” Id. Ex. 3 at 24.


                                            - 13 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20              Page 14 of 17 PageID 1644



Supervisors does not point to any evidence that its members could increase their profits

through efficient operation of O’Ryan’s plants and wells. See, e.g., Usery, 527 F.2d at 1314

(reversing finding of independent contractor status where operators of laundry pick-up

stations were “unable to exert initiative in the operation of their pick-up stations. All major

components open to initiative—advertising, pricing, and most importantly the choice of

cleaning plants with which to deal—[were] controlled by Pilgrim.”); cf. Eberline v. Media

Net, L.L.C., 636 Fed. Appx. 225, 229 (5th Cir. 2016) (per curiam) (holding that “a reasonable

jury could conclude that [plaintiff] ‘exercise[d] significant initiative’ as an installer” when

“installers could receive more installation jobs, and thus more profits, based on their

efficiency; that they could profit from performing custom work; that they could perform

additional services for customers; and that they could control the days that they worked”

(citation omitted)). The court is therefore unable to conclude as a matter of law on the

present summary judgment record that this factor favors one side over the other.

                                              F

       Under the fifth factor, the court considers the permanency of the relationship between

the worker and the alleged employer. Lease Supervisors acknowledges that “there is a

degree of permanency in a pumpers’ or operators’ relationship with an operator,” D. Br. 9,

but it argues that this is consistent in the industry. Mallory and Farrell contend that because

they worked for Lease Supervisors primarily, if not exclusively, for their entire tenure with

the company, this factor weighs in favor of employee status.

       “This factor weighs in favor of employee status when the work is done continuously

                                            - 14 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20                Page 15 of 17 PageID 1645



and for a long period of time, but evidence that the worker provided similar services to others

simultaneously weighs in favor of independent contractor status.” Lopez v. Reliable

Clean-Up & Support Servs., LLC, 2018 WL 3609271, at *10 (N.D. Tex. July 27, 2018)

(Fitzwater, J.) (citing cases). As with some of the other factors, the summary judgment

evidence conflicts as to this factor. It is undisputed that Mallory and Farrell worked for

Lease Supervisors continuously for an extended period of time and that their term of

employment was “indefinite.” Ps. App. Ex. D at 46:4-11. But there is also evidence that

indicates that Mallory held additional jobs during the time he was a member of Lease

Supervisors. D. App. Ex. 2 at 19-28. Therefore, the court holds that there are genuine,

material factual disputes that prevent it from determining whether this factor favors employee

or independent contractor status as a matter of law.

                                                G

       It is common in FLSA cases that “there are facts pointing in both directions”

regarding the issue of employee status. Herman v. Express Sixty-Minutes Delivery Serv.,

Inc., 161 F.3d 299, 305 (5th Cir. 1998) (quoting Carrell, 998 F.2d at 334). Certain

undisputed facts indicate that one factor weighs in favor independent contractor status. But

due to genuine issues of material fact, the court is unable to determine which status the other

four factors favor.

       For example,9 a reasonable jury could find that Mallory and Farrell were employees


       9
       The court’s recitation of the evidence that supports each side is not intended to be
exhaustive given its typical practice not to set out in detail the evidence that creates a genuine

                                              - 15 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20              Page 16 of 17 PageID 1646



based on the evidence that each one worked for Lease Supervisors continuously for an

extended and indefinite period of time, that Lease Supervisors assigned all of their work, and

that Mallory and Farrell were compensated in the form of a “guaranteed payment,” which

was based on a rate negotiated between Lease Supervisors’ manager and O’Ryan. But

certain undisputed facts favor classifying Mallory and Farrell as independent contractors,

such as Mallory’s ability to perform work in addition to the work he did for Lease

Supervisors. In the face of this conflicting evidence, the jury’s weighing of the proof and

assessment of the pertinent factors may hinge on an assessment of the credibility of the

witnesses. This type of resolution is appropriate for a trier of fact, not for the court at the

summary judgment stage. See, e.g., Leonard v. Dixie Well Serv. & Supply, Inc., 828 F.2d

291, 294 (5th Cir. 1987) (“The Supreme Court has not, however, approved summary

judgments that rest on credibility determinations.”).

       The court concludes that, because there are genuine issues of material fact on the issue

of employee status, Lease Supervisors’ motion for summary judgment fails. See, e.g., Lopez,

2018 WL 3609271, at *11 (denying summary judgment motion on issue of whether plaintiff

was employee or independent contractor where fact issues precluded court from deciding,

as to certain of factors of five-factor test, whether factor suggested employee or independent

contractor status). For this same reason, the court also holds that Mallory and Farrell have

failed to establish beyond peradventure that they qualify as employees. See, e.g., Wherley



issue of material fact. See supra note 6.

                                            - 16 -
 Case 3:17-cv-03063-D Document 69 Filed 01/13/20            Page 17 of 17 PageID 1647



v. Schellsmidt, 2013 WL 5744335, at *6 (N.D. Tex. Oct. 23, 2013) (Fitzwater, C.J.).

Because neither Mallory or Farrell nor Lease Supervisors moves for summary judgment on

any other ground, the court denies the parties’ cross-motions.

                                       *    *       *

       For the reasons explained, the court denies Lease Supervisors’ motion for summary

judgment and denies the cross-motion for summary judgment filed by Mallory and Farrell

in conjunction with their response to Lease Supervisors’ motion.

       SO ORDERED.

       January 13, 2020.



                                           _________________________________
                                           SIDNEY A. FITZWATER
                                           SENIOR JUDGE




                                           - 17 -
